Title: To James Madison from George C. Morton, 21 April 1801
From: Morton, George C.
To: Madison, James


Sir,
Havana April 21. 1801.
I have the honor to transmit herewith, the answer of His Excellency the Governor, and Captain General of this Island, to an application, made by me in consequence of directions from the Department of State, under date the 11th. of December last; That Mr. John Hollins, of the city of Baltimore Mercht., might have permission to visit this place, and return, free from arrest: in order to adjust a suit, between himself and L. Gonet of this city. The request, His Excellency informs me, is complied with, as far as it regards that particular case, but it should clai⟨m⟩ his Consideration, how far he may be liable from other persons, as a detention of that nature, is peculiarly disagreeable, tedious, and expensive, under the laws of this Colony. His Excellency states, as the reason for replying dire⟨ct⟩ly to the Goverment, that he can not, by any public act, officially acknowledge, the existence of this office; as he explained to Mr. Pickering in Septem⟨ber⟩ 1799 on Mr. John Morton’s first presenting his diploma, but they pay a ready and obliging attention, to any representation from the office and acknowledge its instruments as proof in their Courts—nor is the representation of any other nation more favored; the French Commissaries have Universally, and lately, been received in the same manner. I observe with sattisfaction, that the general disposition of the Civil Department, is to render Justice and protect the rights and persons of our Citizens in an equal, if not greater degree, than those of their own, and the attention of the Marine Department, is not to be exceeded, scarcely equalled by any Nation. The wealth and impor[t]ance of this Colony, has increased during the few years that it has been open to the american trade, in a most astonishing degree, with regard to the habits of industry, Knowledge of commerce, general civilization, and comfort of life, and for the continuance of which trade, after Peace shall take place, many petitions have gone forward to Court.
Little or no information, either political or Commercial, transpires in this remote Situation, that can interest the politician or Statesman. With, the highest respect I have the Honor to be Yr. Most Obt. Humble. Servt.
Geo: C. Morton. Acting Consul U. S. A.
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). Docketed by Wagner. Enclosure not found.



   
   George C. Morton acted as U.S. agent at Havana while the consul, his brother John, returned to Washington to defend himself against charges of improper conduct (see Morton to JM, 4 June 1801). Morton’s defense was accepted, and he resumed his post (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:307).


